Hall, Justice.
Beck appeals from an order of the Butts County Superior Court entered upon his habeas corpus petition, remanding him to the custody of the Warden of the Georgia Diagnostic and Classification Center, in Jackson, Georgia. Subsequent to the docketing of this appeal, *628respondent filed a motion to dismiss supported by an affidavit asserting that Beck had escaped and remained a fugitive. This affidavit is uncontroverted. Under these circumstances the appeal is moot. Knox v. Caldwell, 229 Ga. 113 (189 SE2d 391); Binns v. State, 229 Ga. 120 (189 SE2d 393).
Submitted January 13, 1975 —
Decided February 4, 1975.
Royce Beck, pro se.
Arthur K. Bolton, Attorney General, John W. Dunsmore, Jr., Assistant Attorney General, Larry Evans, Deputy Assistant Attorney General, for appellee.

Appeal dismissed.


All the Justices concur.